In a negligence action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Queens County, entered November 27, 1978, which is in favor of plaintiff and against them, upon a jury verdict. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event. Trial Term erred in allowing plaintiff’s medical expert, Dr. Chaitin, to testify as to matters shown on X rays which were not in evidence and whose absence was not explained (see Richter v Trailways of New England, 28 AD2d 737; Sirico v Cotto, 67 Misc 2d 636). Damiani, J. P., Mangano, Gibbons and O’Connor, JJ., concur.